DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3/1/2022 is acknowledged.  The traversal is on the ground(s) that the examination of all groups together would not be a serious burden.  This is unpersuasive because it is a statement of opinion, and lacks any evidentiary or logical support. The requirement for restriction appropriately found that the inventions do not share a special technical feature that makes a contribution over prior art (see page 3, last paragraph, page 4, 1st paragraph of office action mailed on 1/18/2022). 
The restriction requirement is held to be proper and is therefore made FINAL. Should allowable subject matter be identified, the Examiner will revisit the restriction requirement. 
Accordingly, claims 1, 2, 7-13 are withdrawn from consideration for being directed to non-elected subject matter. Claims 3-6, 14 and 15 are currently under examination.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the word “optionally” renders the claim indefinite because it is unclear whether the limitation following the word is part of the claim limitation. The use of the term “and/or” also renders the claim indefinite because it is unclear what cell marker the cells express. Does it mean the cells express CD7+ NKp44-, CD94-, Lin-, CD26+ or CD62L in addition to CD127+CD117+CD3-CRTh2-, or just CD7+ NKp44-, CD94-, Lin-, CD26+ or CD62L? Combining “optionally” and “and/or” in the context of claim 3, it is unclear what marker or combination of markers are expressed by the selected cell.  As such, the metes and bounds of the claim cannot be established.
Regarding claim 4, the recitation of “detecting an increase in a cell type selected from ILC1, ILC2, ILC3 and NK cells” renders the claim indefinite because it is unclear how the ILC1, ILC2, ILC3 and NK cells are being detected.  Claim 3 recites a method that selects cells based on cell surface marker, but does not set forth any selection criteria for ILC1, ILC2, ILC3 and NK cells. There is a disconnect from the marker selection in claim 3 and the cell type selection in claim 4.
Regarding claim 5, the word “optionally” renders the claim indefinite because it is unclear whether the limitation following the word is part of the claim limitation. The use of the term “and/or” also renders the claim indefinite because it is unclear what cell marker the cells express. Does it mean the cells express CD7+ NKp44-, CD94-, Lin-, CD26+ or CD62L in addition to CD127+CD117+CD3-CRTh2-, or just CD7+ NKp44-, CD94-, Lin-, CD26+ or CD62L? Combining “optionally” and “and/or” in the context of claim 3, it is unclear what marker or combination of markers are expressed by the selected cell.  As such, the metes and bounds of the claim cannot be established.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how to perform the method as claimed in claim 4 in vivo. Claim 4 depends on claim 3, which is directed to a method for making a purified population of ILCPs by selecting cells with specific cell surface markers, which is an in vitro based method.  Claim 4 further comprises stimulating the cell population obtained in claim 3 and detecting an increase in a cell type. There is no recitation in any of the method steps (claim 3 or claim 4) that the purified population is in vivo. It thus creates a gap from the cells obtained in vitro and performing stimulation in vivo.
Claims 14 and 15 are rejected for same reason because they depend on claims 3 and 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Grove (IDS), in view of Revel (US 8,809,052).
De Grove teaches a method of making a purified population of innate lymphoid cell precursors (ILCPs) comprising obtaining lung tissues from patients (page 2, 1st paragraph of Material and Methods), and selecting the ILCPs based on surface marker expression using flow cytometry (FACS) (page 3, 2nd paragraph).  DeGrove teaches the ILCPs is selected and divided into ILC1, ILC2 and ILC3 NCR+/NCR- using antibodies (see Figure 1 and legend).  DeGrove teaches the ILCPs are CD45+, Lin- (CD3-), and CD127+, wherein only ILC2 expresses CRTH2, wherein ILC3 is divided into NCR+, CD117+ and NKp44+ phenotype and NCR-, NKp44- and CD117+ phenotype (Figure 1 and legend, and page 3, 3rd and 4th paragraph).  The ILC1 and  ILC3 NCR- subset meets the marker limitation recited in claim 3.
The only difference between the claimed method and the method taught by De Grove is that De Grove does not teach a percentage of cells expressing the recited markers.
Revel teaches a method of obtaining mature oligodendrocytes from human ES cells (see abstract).  Revel teaches when selecting cells of interest with FACS using antibody to a specific cell marker, the percentage of the cells of interest may be raised or lowered according to intended needs.  Revel teaches that the FACS process may be repeated a number of times using the same or different markers depending on the degree of enrichment and cell phenotype required as the end product (col.18, lines 46-56). 
It would have been obvious to an ordinary skilled in the art that the method of isolating ILCPs taught by De Grove may be adjusted based on which population(s) of ILCPs subsets is of interest to an ordinary skilled in the art for further analysis. Based on the teaching from Revel, an ordinary skilled in the art may use repeated FACS process to obtain a population of cells expressing a specific marker at a desired percentage. The ordinary skilled in the art would have reasonable expectation of success to obtain 75% or 90% homogenous population of the ILCPs using FACS process following teaching from prior art, and determining the number of selection to reach the percentage would have been an optimization process, and within the capability of an ordinary skilled in the art. Therefore, the claimed invention of claims 3 and 5 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 4, De Grove teaches the cell population of ILCPs were stimulated with Phorybol myristate acetate (PMA) and ionomycin (page 3, 2nd paragraph, lines 10-12), and cytokine production is measured which is indicative for the presence of ILC1, ILC2, ILC3 cell type (page 7, last paragraph).  De Grove also teaches assessment of cytokine production by the specific pulmonary ILC subsets could provide additional functional insight. The ordinary skilled in the art reading De Grove would be motivated to subject the cell population of CD127+CD117+Lin-CRTH2- to stimulation and detecting the cell type increase because it would provide additional functional insight as suggested by De Grove.  
Regarding claim 6, De Grove teach future research on function of ILC subsets is needed to address whether ILC are possible targets for new therapeutics in pulmonary diseases (page 10, 1st paragraph, last two lines). It would have been obvious to an ordinary skilled in the art that in vivo study of the ILC subsets such as in an animal model is needed to address whether they can be used as therapeutic target because animal models are routinely used for functional study. Since claim 6 does not recite any step for carrying out the in vivo study, the combined teaching from De Grove and Revel renders the method obvious.
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Grove and Revel, as applied to claims 3-6 above, and further in view of Pearson et al (Trends in Immunology, 2012, Vol.33, No.6, pages 289-296).
The teaching from De Grove and Revel has been discussed above. However, neither reference teaches culturing in a medium comprising IL1β and IL-2 (claim 14) or IL1β, IL-2 and IL-7 (claim 15).
Pearson et al. teach how innate lymphoid cells shapes the lymphoid microenvironment and act as amplifier cells for innate and adaptive immune response (abstract). Pearson et al. teach cytokines including IL1β, stem cell factor (SCF), IL-2 and IL-7 plays important role in controlling ILC function (page 292, 2nd col., 2nd paragraph, lines 1-3). Pearson et al. teach ILC populations express high levels of IL1R, and addition of IL1β promotes IL-22 production (page 292, 2nd col., 3rd paragraph). Pearson et al. teach the combination of IL2 and IL7 stimulates NK22 cell proliferation (page 292, 2nd paragraph, 2nd col., lines 4-5).
It would have been obvious to an ordinary skilled in the art to culture the ILCPs in culture comprising IL1β, IL-2 and IL-7 or IL1β and IL-2 to study the function of the isolated population of ILCPs based on the combined teaching from De Grove, Revel and Pearson. The ordinary skilled in the art reading Pearson would recognize that cytokines such as IL1β, IL-2 and IL-7 affects the function of ILCPs and stimulates its proliferation. The ordinary skilled in the art would thus be motivated to use different combination of cytokines in culture medium to further analyze the function of the ILCPs.  The ordinary skilled in the art would have reasonable expectation of success to add IL1β, IL-2 and IL-7 to medium when culturing the isolated ILCPs taught by De Grove. Therefore, the claimed invention of claims 14 and 15 would have been obvious to an ordinary skilled in the art at the time the application was filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636